DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/29/2021.
           Claims 1-15 and 18-26 are currently pending.
           Claims 16-17 have been cancelled.
           Claims 1, 4, 15 and 20 are independent claims.

Reasons for Allowance
2.        Claims 1-15 and 18-26 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:            Claims 1-14 and 20 were allowed, the reasons for allowance were indicated in the final office action submitted on 9/29/2021.
          Regarding claim 15, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…connection conductors including at least a first connection conductor, the connection conductors and the probe line conductors electrically connected to each other, the [[a]] first connection conductor electrically connected to the first probe line conductor, the first connection conductor having a greater width than the first probe line conductor, wherein the first probe line conductor terminates at a side of the first connection conductor, the probe line conductors positioned in first and second offset patterns with regard to the connection conductors, wherein 
    As to claim(s) 18-19 and 21-26, the claims are allowed as they further limit allowed claim 15.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hasegawa (U.S Pat. 4563640) discloses a fixed probe board to be used for testing semiconductor wafer chips. The probe board comprises a probe support base having four mutually tapered probe support surfaces, and a multiplicity of probes secured on the probe support surfaces with their forward contact tips lying in a common contacting plane. The four probe support surfaces are joined together along lines corresponding to extensions of two diagonal lines of a semiconductor wafer chip to be tested. The inner circumference of each probe support surface is arcuate so as to be approximately equally distanced from the corresponding side of the wafer chip. The probe surfaces have the same acute angle relative to their common Feigenbaum (U.S Pat. 5378982) discloses a test probe for use in testing a liquid crystal display device includes a rigid carrier block (20) having a lower surface to which is secured a flexible circuit (44) having a free end (50) aligned with the free end (26) of the carrier block. A plurality of projecting probe contact features (54) are integrally formed on traces (56) of the flexible circuit (44) and project from the plane of the flexible circuit adjacent the free end. An elastomeric back-up pad (40) is interposed between the carrier block (20) and the projecting contact features (54). The lower side of the carrier block is recessed (30) and the flexible circuit is pre-formed to the configuration of the recess in which it is mechanically secured by a rigid clamp or pressure bar (60). Conductive traces (56) of the flexible circuit have inner ends (58) bearing electrical contacts (68) for connection to test circuitry. The rigid carrier block (20) is mounted to enable the projecting probe contact features to be pressed against a line of contacts (16) on a display device panel (12) while maintaining a clearance between the aligned free ends of the carrier block (26), elastomer (42) and flexible circuit (50) and the edge (70) of a member (18) that overlies the display panel (12) and extends closely adjacent to and parallel to the row of display panel contacts (16). (see specification for more details).
             Hofmann (U.S Pat. 5951323) discloses a fixture for carrying a neural probe. The fixture has a base with opposite forward and rear ends, the rear end having an engagement feature for engaging a micropositioner and the forward end having a receiving feature for receiving the semiconductor substrate base of the probe (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/9/2022